Citation Nr: 9932375	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-17 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for plantar warts.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to July 
1982.

Service connection was denied for bilateral pes planus by a 
March 1994 rating decision.  The veteran was informed of this 
decision, and did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the claims.  It is noted that additional claims 
were denied by the RO in this rating decisions, but the 
veteran only perfected timely substantive appeals to the 
plantar warts, hypertension, and pes planus claims.  
Accordingly, these are the only issues of which the Board has 
jurisdiction.  38 C.F.R. §§ 20.200-20.202, 20.302 (1999).

The veteran provided testimony at a personal hearing held 
before the RO in July 1998, a transcript of which is of 
record.  It is noted that his testimony addressed his 
hypertension claim, as well as new claims of service 
connection for diabetes and a bone spur of the right foot.  
However, he did not provide any specific testimony regarding 
his plantar warts and pes planus claims.  Nevertheless, a 
review of the evidence on file, including the hearing 
transcript, does not show that the veteran actually withdrew 
his appeal to either the plantar warts or pes planus claims.  
See 38 C.F.R. § 20.204.  Thus, the Board still has 
jurisdiction to adjudicate these claims.  

Regarding the diabetes and bone spur claims, the Board notes 
that these were subsequently denied by a March 1999 rating 
decision.  A review of the evidence on file does not show 
that the veteran has perfected, or even initiated an appeal 
to either of these claims.  Accordingly, the Board has no 
authority to address these claims.

As an additional matter, the Board notes that the evidence on 
file shows that the veteran's original service medical 
records are incomplete.  The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


FINDINGS OF FACT

1.  There is no competent medical evidence on file which 
diagnoses the veteran as currently having any plantar warts, 
or residuals thereof.

2.  Service connection was denied for bilateral pes planus by 
a March 1994 rating decision.  The veteran was informed of 
this decision and did not appeal.

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for pes planus bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The evidence on file shows that the veteran's pes planus 
preexisted service, and that he was given arch supports a few 
months following his enlistment.  However, it is not clear 
from the record whether the prescription of arch supports 
represented a permanent increase in the severity of the pes 
planus, and, if so, whether this increase was due to the 
natural progression of the condition.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
plantar warts is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).

2.  The March 1994 rating decision denying service connection 
for bilateral pes planus is final.  38 U.S.C.A. § 4005(c) 
(1988) (38 U.S.C.A. § 7105 (West 1991 & Supp. 1999)); 
38 C.F.R. § 20.1103 (1993) (38 C.F.R. § 20.1103 (1999)).

3.  New and material evidence has been presented to reopen 
the veteran's claim of service connection for bilateral pes 
planus; the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) and (c).  

4.  The claim of entitlement to service connection for 
bilateral pes planus is well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

A.  Plantar Warts

Background.  The veteran's feet were clinically evaluated as 
normal on service examinations conducted in March 1976, 
January 1980, and December 1981.  On Reports of Medical 
History dated in January 1980 and December 1981, the veteran 
stated that he had never experienced foot trouble.  The 
service medical records show treatment for two plantar warts 
on the left foot beginning in March 1977.  He was treated for 
this condition until May 1977, after which the service 
medical records show no further treatment for or diagnosis of 
plantar warts.

The veteran underwent VA examinations in December 1982 and 
February 1983 which made no findings of plantar warts.  
Similarly, there are VA medical treatment records on file for 
the period from December 1982 to March 1983, and November 
1993, which contain no findings of plantar warts.

The veteran's claim of entitlement to service connection for 
plantar warts, among other things, was received by the RO in 
April 1995.  Various private medical records were 
subsequently added to the file which, together, cover the 
period from January 1986 to September 1992.  These records 
contain no diagnosis of plantar warts.

In an October 1995 rating decision, the RO denied service 
connection for plantar warts as not well grounded.  The RO 
noted that while there was evidence of in-service treatment 
for plantar warts, no permanent residual or chronic 
disability subject to service connection was shown by the 
service medical records or demonstrated by evidence following 
the veteran's discharge from service.  The veteran appealed 
this decision to the Board.

The veteran provided no pertinent testimony regarding his 
plantar wart claim at his July 1998 personal hearing.

Copies of additional service medical records were added to 
the file, some of which were not previously available 
including the veteran's June 1962 enlistment examination.  
However, these records made no pertinent findings regarding 
plantar warts.

The veteran underwent a VA examination of the feet in October 
1998.  Among other things, it was noted that the veteran had 
a history of on and off fungal infection of his feet.  
Following examination of the veteran, the examiner diagnosed 
pes planus, and tinea pedis by history.  There were no 
findings of plantar warts.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
plantar warts is not well grounded.

The Board acknowledges that the service medical records show 
that the veteran was treated for plantar warts during his 
period of active duty.  However, there is no competent 
medical evidence on file which actually diagnoses the veteran 
as currently having any plantar warts, or residuals thereof.  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Since both the Caluza and Savage tests for well 
groundedness require proof of a current disability, the Board 
finds that the claim is not well grounded, and must be 
denied.

As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In 
the instant case, the Board finds that the RO has advised the 
veteran of the evidence necessary to well ground his claim, 
and the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested that would well-ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, supra.

B.  Hypertension

The veteran's claim of entitlement to service connection for 
hypertension will be addressed in the REMAND portion of this 
decision.


II.  New and Material Evidence

Background.  The veteran's feet were clinically evaluated as 
normal on service examinations conducted in March 1976, 
January 1980, and December 1981.  On Reports of Medical 
History dated in January 1980 and December 1981, the veteran 
stated that he had never experienced foot trouble.  The 
service medical records show no treatment for pes planus 
during the veteran's period of active duty.  However, it is 
noted that the original service medical records on file are 
incomplete.  For example, the veteran's enlistment 
examination is not contained in these records.

The veteran underwent VA examinations in December 1982 and 
February 1983 which made no pertinent findings regarding his 
pes planus.  Similarly, the VA medical treatment records for 
December 1982 to March 1983 also made no pertinent findings 
regarding the veteran's pes planus.  

In a March 1994 rating decision, the RO denied service 
connection for bilateral pes planus.  The RO noted that the 
service medial records showed no treatment for flatfeet, and 
that the separation examination showed no abnormality of the 
feet.  Further, the RO stated that in the absence of evidence 
of service incurrence, further development as to the 
existence of bilateral pes planus was not warranted.  The 
veteran was informed of this decision by correspondence dated 
in that same month.  Also, this correspondence noted that a 
VA Form 4107 had been enclosed which explained the veteran's 
procedural and appeal rights.

Thereafter, no communication was received from the veteran 
until April 1995, at which time he indicated his desire to 
reopen his claim of entitlement to service connection for 
bilateral pes planus, among other things.  

As noted above, various private medical records were 
subsequently added to the file which, together, cover the 
period from January 1986 to September 1992.  These records 
made no pertinent findings regarding the veteran's pes 
planus.  

At his July 1998 personal hearing, the veteran indicated that 
his pes planus preexisted service.  He testified that he 
started having problems with his right foot shortly after his 
entry into active duty, for which he was given arch supports.  
The veteran stated that he got along with the arch supports 
for his feet.  He attributed these problems to a bone spur in 
the right foot, which he stated was first diagnosed after his 
discharge from service.

Additional copies of the veteran's service medical records 
were added to the file, including a copy of his June 1962 
enlistment examination.  At that time, the veteran was noted 
to have bilateral pes planus.  However, overall the veteran 
was found qualified for military service.  These records show 
that the veteran subsequently sought treatment on November 2, 
1962, for pain in the arch of the right foot of several weeks 
duration.  It was noted that this pain started after 
basketball, and was aggravated by walking and standing and 
wearing "mukluks."  Plantar arch support were prescribed, 
as well as three days of light duty.  On November 5, 1962, it 
was noted that the veteran had stopped by to say that the 
arch supports appeared to help his condition.

At the October 1998 VA examination of the feet, it was stated 
that the veteran was noted to be flat footed when he entered 
the military, and was given arch supports in the service.  He 
had pain on his right foot at the base of the great toe and 
was told that he had spur formation.  On examination, the 
examiner found no signs of any fungal infection.  Further, 
both feet did not show any inflammation, tenderness, swelling 
or redness.  Based on the foregoing, the examiner diagnosed 
pes planus, and tinea pedis by history.

It is noted that the examiner stated that X-rays would be 
taken of the veteran's right foot.  Additionally, an X-ray 
report is on file which notes that three views were taken of 
the right foot in October 1998.  However, this report appears 
to be incomplete.  The only statement was "[n]ormal fluid, 
stable since [19]95."


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.


Analysis.  As noted above, the veteran's original claim of 
entitlement to service connection for bilateral pes planus 
was denied because there was no evidence of the condition 
either during or after his discharge from service.

In the instant case, the evidence submitted to reopen the 
veteran's claim of service connection for pes planus includes 
copies of the veteran's service medical records that were not 
on file at the time of the last prior denial.  As stated 
above, this includes a copy of the veteran's June 1962 
enlistment examination which noted bilateral pes planus.  
With respect to this evidence, the Board notes that 38 C.F.R. 
§ 3.156(c) states, in pertinent part:

Where the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which 
presumably have been misplaced and now 
have been located and forwarded to the 
Department of Veterans Affairs.

Taking into account these provisions, the Board finds that 
this evidence contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability..."  Hodge at 1363.  Further, the Board also 
notes that the October 1998 VA examination of the feet 
includes a diagnosis of pes planus.  It was the lack of such 
evidence that was the reason for the prior denial.  
Therefore, the Board finds that this additional evidence 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  In short, new and material 
evidence has been submitted to reopen the veteran's claim.  
38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
Pursuant to the holding of Elkins, supra, the Board must now 
determine whether the veteran's claim is well-grounded.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Further, aggravation may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306(b).  The determination as to whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).

In the instant case, the Board notes that the veteran's 
bilateral pes planus preexisted service.  However, the 
service medical records show that the veteran was prescribed 
arch supports for his feet in November 1962.  Nothing on file 
indicates that the veteran used arch supports prior to this 
period.  Further, the veteran's hearing testimony indicates 
that he continued to use arch supports throughout his period 
of active duty.  Although the veteran contended that these 
arch supports were due to a bone spur in his right foot, 
nothing on file shows that he has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, review of the service medical records 
themselves indicate that it is at least possible that these 
arch supports were due to the veteran's bilateral pes planus.  
Consequently, the Board finds that the veteran's claim is 
well-grounded.  38 U.S.C.A. § 5107(a).

Although the Board has determined that the veteran's claim is 
well-grounded, it is not clear from the record whether the 
prescription of arch supports represented a permanent 
increase in the severity of the pes planus, and, if so, 
whether this increase was due to the natural progression of 
the condition.  The Board is of the opinion that these are 
medical questions, which require competent medical evidence 
to answer.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Furthermore, since 
the veteran's claim has been found to be well grounded, VA 
has a statutory duty to assist the veteran in the development 
of his claim mandated by 38 U.S.C.A. § 5107(a).  Thus, the 
Board concludes that a REMAND is necessary for a full and 
fair adjudication of the veteran's claim.


ORDER

Entitlement to service connection for plantar warts is 
denied.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for bilateral pes 
planus, the claim is reopened.

The claim of entitlement to service connection for bilateral 
pes planus is well grounded.  To this extent only, the appeal 
as to this issue is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

On Reports of Medical History dated in January 1980 and 
December 1981, the veteran stated that he had never 
experienced high or low blood pressure.  On service 
examinations conducted in March 1976 and January 1980, the 
veteran's blood pressure was found to be 110/66 
(systolic/dystolic).  On his December 1981 retirement 
examination, the veteran's blood pressure was 112/64.  During 
his period of active duty, the veteran's blood pressure was 
taken on numerous occasions.  For example: on August 4, 1967 
- blood pressure was 110/72; September 13, 1973 - 100/64; 
September 3, 1975 - 112/74; March 29, 1976 - 110/85; May 14, 
1976 - 112/70; August 9, 1976 - 104/52; August 11, 1976 - 
112/70; August 17, 1981 - 118/72; October 2, 1981 - 130/72 
(when he was treated for flu-like symptoms); and April 25, 
1982 - 110/70.  The service medical records show no diagnosis 
of or treatment for hypertension during the veteran's period 
of active duty.  

On a December 1982 VA examination, the veteran's blood 
pressure was noted to be 120/80.  

VA medical treatment records are on file that cover the 
period from December 1982 to March 1983.  These records show 
that the veteran was treated in December 1982 for blood in 
the stool, as well as vomiting up blood.  His blood pressure 
was noted to be 130/80.  These records contain no diagnosis 
of hypertension.  Additional VA medical records were 
subsequently obtained from November 1993.  At that time, the 
veteran was assessed, in part, with hypertension for which he 
was taking medication.

The veteran's claim of entitlement to service connection for 
hypertension, among other things, was received by the RO in 
April 1995.  As noted above, various private medical records 
were subsequently added to the file which, together, cover 
the period from January 1986 to September 1992.  Among other 
things, these records include various notations concerning 
the veteran's blood pressure.  Further, records from December 
1989 include a diagnostic assessment of hypertension.  
However, these records contain no competent medical opinion 
which relates the veteran's hypertension to his period of 
active duty.

At his July 1998 personal hearing, the veteran testified that 
he was treated for problems with his blood pressure at the VA 
Medical Center (VAMC) in Little Rock, Arkansas, in 1984.  The 
veteran stated that he was an employee of this facility at 
that time.  He also testified that he was diagnosed with 
hypertension at the Dallas VAMC in 1987.  Further, he 
testified that he was treated for elevated blood pressure 
during service in 1979.  He stated that he had sought 
treatment for complaints of headache and dizziness, and it 
was discovered at that time that his blood pressure was 
elevated.  The veteran maintained that he had fluctuating 
blood pressure throughout the remainder of his active 
service.  Additionally, he reported that he was told during 
service that he might have to go on medication because of his 
blood pressure.  Moreover, he testified that this was the 
same thing he was told at the Little Rock VAMC.

The veteran subsequently underwent a VA examination for 
hypertension in October 1998.  At this examination, it was 
noted that the veteran's private physician had diagnosed him 
with hypertension in 1987.  It was further noted that he had 
subsequent follow-up at the Dallas VAMC.  On examination, the 
veteran's blood pressure, sitting, was 154/68; respirations 
were 20; pulse 67.  Blood pressure, recumbent, was 168/82; 
respirations 16; pulse 49.  Blood pressure, sitting was 
162/96; respirations 20; pulse 64.  Based on the foregoing, 
the examiner diagnosed hypertension, controlled on 
medication.

Initially, the Board notes that the veteran's claim of 
service connection for hypertension does not appear to be 
well grounded.  The evidence on file does not show that his 
hypertension was present during service or to a compensable 
degree within one year after his retirement from service.  
38 C.F.R. §§ 3.307, 3.309, 4.104, Diagnostic Code 7101.  
Moreover, there is no competent medical evidence which 
relates the veteran's hypertension to his period of active 
duty.  

In general, VA has neither the duty nor the authority to 
assist a claimant in the absence of a well-grounded claim.  
Morton, supra; Epps, supra.  However, an exception exists to 
this general rule in a case where the veteran has asserted 
that pertinent medical records are in existence and are in 
the Government's possession.  Pursuant to Bell v. Derwinski, 
2 Vet. App. 611 (1992), any such records which are in 
existence are constructively of record and the failure of the 
RO or the Board to consider any such pertinent records might 
constitute clear and unmistakable error, even though such 
evidence was not actually in the record assembled for 
appellate review.  See VAOPGCPREC 12-95.  As noted above, the 
veteran has identified treatment for fluctuating blood 
pressure and hypertension at the Little Rock VAMC and the 
Dallas VAMC in the mid-1980s.  These records are not on file.  
In circumstances such as these, the Board will not speculate 
as to the probative value, if any, of VA medical records not 
on file.  Consequently, the Board concludes that a remand is 
necessary to obtain those records.

For the reasons stated above, the Board has also determined 
that a remand is necessary regarding the veteran's claim of 
service connection for bilateral pes planus.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify all medical care 
providers who have treated him for his 
hypertension since service.  If the 
veteran wants VA to consider medical 
records not in the possession of the 
Government, he must provide an 
appropriate release for such purpose.  
Even if the veteran fails to respond, the 
RO should obtain complete medical records 
concerning the veteran from the VAMC in 
Little Rock, Arkansas, and the VAMC in 
Dallas, Texas, since there is information 
already of record showing that the 
veteran received treatment at these VA 
facilities.  All records which are 
obtained should be associated with the 
claims folder.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for feet problems 
since his discharge from active duty.  
After securing the necessary release, the 
RO should obtain those records not 
already on file.

3.  Thereafter, the veteran's claims 
folder should be made available to the 
examiner who conducted the October 1998 
VA examination of the feet.  The examiner 
should review the evidence on file, and 
then express opinions as to the 
following:

(a) is it as likely as not that the 
prescription of arch supports in 
November 1962 was for the veteran's 
bilateral pes planus?

(b) if so, does this prescription 
represent a permanent increase in 
the severity of the condition? and 

(c) if there was a permanent 
worsening of the veteran's bilateral 
flat feet during service, was such 
an increase due to the natural 
progress of the condition?

If the examiner who conducted the October 
1998 examination is unavailable, a new 
examination should be scheduled for the 
veteran and the opinions requested 
obtained from the new examiner.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

